Title: To James Madison from Isaac H. Borden, 19 October 1811 (Abstract)
From: Borden, Isaac H.
To: Madison, James


19 October 1811. The petitioner, a U.S. citizen residing in Troy, Massachusetts, explains that on 4 Jan. 1811 he chartered his schooner, the George, to Jeremiah Murden, a U.S. citizen residing in Charleston, South Carolina, on the understanding that the schooner would proceed from Charleston to Beaufort, South Carolina, and then to Port Antonio, Jamaica. “The said Schooner did proceed, for Port Antonio where she arrived on the 11th of February 1811—and having delivered her freight, received on board, twenty five Puncheons of Rum for the Charterer, and twelve Puncheons for your Petitioner.” With this cargo Borden left Port Antonio on 15 Mar. and arrived on 4 Apr. in Charleston, where he was arrested for violating the sixth section of the Nonintercourse Act. Borden swears that when he entered Charleston “he was profoundly ignorant, of any Law which interdicted the Commercial intercourse between the United States and Great Britain, and her dependencies,” and that “the before mentioned Jeremiah Murden (Charterer) had taken every means in his power, to convoy this information to your petitioner, in all of which he unfortunately failed, the particular causes of which failure are set forth in the said Jeremiah Murdens affidavit hereunto annexed.” Explains that the schooner has been condemned by the South Carolina district court, that he has been “imprisoned for the Penalties incured under the foregoing prosecution, that he is utterly unable to pay the penalties and must unless relieved by your Excellency remain in Goal without the most distant prospect of liberation.” Requests that JM “afford him such relief as shall seem equitable.”
